Citation Nr: 1120261	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an increased rating for residuals of shrapnel fragment wound of Muscle Group X of left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that continued a 10 percent rating for the left foot shell fragment.

The Veteran retained his current representative after the RO certified the case to the Board.  In March 2011, a copy of the Veteran's claims file was sent to the representative following her request for same.  In as much as the Board has not received either any written submission or a request for an extension, the Board infers neither is forthcoming.

The issue of entitlement to service connection for residuals of a left foot stress fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

Residuals of a left foot shrapnel fragment wound are not manifested by a moderately severe muscle injury.


CONCLUSION OF LAW

The requirements for an evaluation higher than 10 percent for residuals of a left foot shrapnel fragment wound are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the rating decision appealed, VA notified the Veteran in February 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran was provided the opportunity to present pertinent evidence and testimony.  The Veteran appointed the attorney named on the cover sheet as his representative in a VA Form 21-22a that VA received in February 2011.  The Board received the attorney's October 2010 request for a copy of the claims file, which was submitted to the RO after the appeal was certified to the Board, in February 2011.  The Board provided a copy of the claims file in March 2011.  As noted in the Introduction,  the Board has not received any written submission or other correspondence from the representative.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  Id.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's left foot shrapnel fragment wound residuals are currently deemed to most nearly approximate a moderate disability under 38 C.F.R. § 4.73, Diagnostic Code 5310.  To warrant a higher rating, his wound residuals must meet or approximate moderately severe.  Under 38 C.F.R. § 4.56, governing the evaluation of muscle disabilities, (a) An open comminuted fracture with muscle or tendon will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

A moderate muscle injury anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle injury anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Analysis

In August 1969, the Veteran suffered a left foot shell fragment wound while serving in combat in the Republic of Vietnam.  The wound was cleaned and debrided.  There were no reports of bone or arterial involvement.  There are no service medical records showing that the appellant was formally hospitalized, but he was on light duty for roughly 30 days following the injury. 

At a February 1970 separation examination the appellant's foot was clinically evaluated as normal save for a one inch scar.

At a May 1970 VA compensation examination the Veteran reported that after being wounded he attached to a medical battalion for one week, and that he used crutches for about one month.  He reported having sharp wound area pain particularly in warm weather, with weight bearing, and when driving a car.  Physical examination revealed a tender, moderately adherent, one inch by 1/4 inch wide scar at the lateral aspect of the left foot along the fifth metatarsal at about the mid-portion area.  There was no palpable bone abnormality.  The Veteran demonstrated a full range of motion, and showed a good weight bearing line.  He rose on his feet without difficulty.  X-ray study of the left foot was negative for any abnormality.  The pertinent diagnosis was residuals of a left foot shell fragment wound.   

A June 1970 rating decision granted service connection and assigned an initial 10 percent rating for the left foot wound residuals effective February 1970.  

VA received the Veteran's current claim for an increased rating in January 2007.  He reported having increased symptoms in his left foot.  He described pain on the left side and top of his left foot that caused him to limp by the end of the day.  

The Veteran's wife submitted a March 2007 statement wherein she noted that he seemed to walk with a limp that got worse during the day from pain.  When he did not limp he seemed to drag his feet, and he wore out the outside of his left shoe as if he walked on the side of his foot.

The Veteran's left foot wound is rated under 38 C.F.R. § 4.73, Diagnostic Code 5310, which rates impairment of Muscle Group X.  Muscle Group X governs movements of the forefoot and toes and propulsion thrust in walking.  The muscles of Muscle Group X are divided into two groups, the plantar and the dorsal muscles.

The muscles of the plantar aspect of the foot consist of (1) Flexor digitorum brevis; (2) abductor hallucis; (3) abductor digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) flexor hallucis brevis; (7) adductor hallucis; (8) flexor digiti minimi brevis; (9) dorsal and plantar interossei.  Other important plantar structures are the Plantar aponeurosis, long plantar and calcaneonavicular ligaments, tendon of posterior tibial, peroneus longus, and long flexors of the great and little toes.  

A moderate plantar Muscle Group X disability warrants a 10 percent rating.  A moderately severe plantar Muscle Group X disability warrants a 20 percent rating.  38 C.F.R. § 4.73.

The muscles of the dorsal aspect of the foot consist of (1) the extensor hallucis brevis and (2) the extensor digitorium brevis. Other important dorsal structures are the cruciate, crural, deltoid, and other ligaments, as well as the tendons of long extensors of the toes and peronei muscles.  Both a moderate and a moderately severe muscle disability of the dorsal muscles of Muscle Group X warrants a 10 percent rating.  Id.

A January 2007 VA outpatient note recorded the appellant's complaint of increasing left foot pain.  Physical examination revealed no left foot swelling, but there was tenderness dorsally.  Sensation was intact.  The diagnosis was left foot pain.

At a March 2007 VA examination the Veteran reported that at the end of the day he needed to take Tylenol and Aleve, and to rest his foot and leg.  By morning they were improved but, by 2:00 p.m. the next day his leg and foot were hurting again.  The Veteran reported that rest did provide partial relief.  He described pain on the dorsal surface of the left foot and lateral edge which occurred while standing and walking.  He denied swelling, heat, redness, and stiffness, but endorsed fatigability and weakness of the entire left foot on walking and standing.  The Veteran reported being able to walk more than a quarter mile but less than one mile.  He stated that he could stand up to one hour.  He denied use of any assistive devices, and he is employed full time as a dumpster truck driver.

Physical examination of the left foot revealed tenderness to light palpation of the dorsal and lateral surface, but no evidence of swelling, instability, weakness, or muscle atrophy.  The examiner noted the absence of any evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no evidence of abnormal weight bearing.  Examination on range of motion revealed full range of motion of the left ankle and left foot, to include after repetitive use.  There was no evidence of painful motion.  Motor, sensory, and deep tendon reflexes were within normal limits.  Pulses were 2+.  Plantar and dorsal muscle strength was 5/5.  Muscle function was opined to be normal in terms of comfort, endurance, and strength sufficient to perform the activities of daily living.  There was a well-healed scar 4.5 centimeters by 0.2 centimeters scar that was red, discolored, and depressed along the last 2 centimeters distally.  The scar was nonadherent and nontender to palpation.  It was rough in texture but without ulceration or skin breakdown.  There was no evidence of inflammation, edema or keloid formation.  Left foot X-rays were read as showing a plantar calcaneal spur without periostitis and mild degenerative changes in the tarsal bones.  There was no acute bony abnormality, fracture, or dislocation.

The examiner reviewed the service treatment records and noted the following as concerned the Veteran's shrapnel fragment wound under the muscle injury rating criteria.  The wound was to the left lateral lower extremity, and the etiology was a high velocity missile (shrapnel) of large caliber.  The Veteran was hospitalized for two weeks for treatment of his wound, and on limited duty for a month after the return to his unit.  The wound was not through and through, and there was no initial infection before healing.  There was no associated bone, nerve, vascular, or tendon injury.  While there were complaints of pain, fatigability, and weakness, there was no uncertainty of movement.  The examiner described the area injured as the left foot.  In answer to the specific areas of the examination worksheet, the examiner noted that there was no injury to Group 10 plantar or dorsal muscles or structures.  Muscle strength was 5.  There was no intermuscular scarring.  The Veteran's muscle function and strength were normal and sufficient to perform activities of daily living.

The objective findings on clinical examination show the Veteran's left foot shrapnel fragment wound residuals to most nearly approximate the assigned 10 percent rating.  38 C.F.R. § 4.7.  A higher rating was not met or approximated, as the service treatment records show the wound to have been of moderate severity at most.  The Board acknowledges the Veteran's and his wife's description of his pain and discomfort, see 38 C.F.R. § 3.159(a)(2), but the objective findings on clinical examination show that current residuals do not include a limitation of motion, weakness, or muscle atrophy.  There is no evidence that the Veteran suffered from a prolonged infection after the wound, that he suffered any sloughing of any soft part, or that there was any loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement.  There is no evidence of a chronic inability to keep up with work requirements due to the wound.  The Board finds that the assigned 10 percent rating is appropriate compensation for the residual pain and discomfort due to the wound.

In a January 2008 statement and in his February 2008 substantive appeal (VA Form 9), the Veteran asserted that January 2008 VA outpatient records would show that his VA physician assessed his left foot injury as more severe than originally thought, and that he in fact sustained shattered bone as result of the shrapnel missile.  The Veteran's assertions are not in accord with the referenced records.

The January 2008 VA podiatry entry notes the Veteran's complaints of bilateral foot pain, left greater than right.  Physical examination revealed all muscle groups to be symmetrical in tone and strength, with left peroneal insertion pain and mild edema to the lateral aspect of the 5th base and cuboid.  X-rays were read to show an old medial fracture at the 5th base, and a new one at the central base.  The diagnostic assessment was foot pain, x-rays that showed nondisplaced stress fractures at the base proximal aspect, and left peroneal tendonitis secondary to an old war injury.  The entry also notes that the Veteran's employer would be notified he would be out for two weeks.  An "unnas paste" dressing was to be done and use of a surgical shoe for the two-week period.  An entry of a week later notes the Veteran's left foot was responding well to the treatment.

The Board finds that the outpatient records set forth above do not reflect a change the Veteran's disability picture, as there is a clear distinction between a stress fracture of bone and shattered bone secondary to a shrapnel missile.  Moreover, the May 1970 VA examination specifically found the Veteran's left foot to be normal on x-ray study, and the January 2008 examiner did not state that any stress fracture dated back to the wound incurred in August 1969.  While it is theoretically possible that a stress fracture is a residual of the original wound, there is absolutely no evidence of shattered bone, which would be one of the aspects of a moderately severe injury.  Further, the objective findings on examination did not show functional limitation such as weakness or limitation of motion.  In light of the factors, the preponderance of the evidence shows the Veteran's left foot shrapnel fragment wound residuals to most nearly approximate a 10 percent rating.  38 C.F.R. § 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5310.  There is no factual basis for a staged rating for any part of the rating period.  As noted in the Introduction, the Board has referred a claim for entitlement to service connection for left foot stress fracture.

The Board has considered the propriety of a referral for consideration of a higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The rating criteria, however, accurately describes the Veteran's left foot shrapnel fragment wound muscle injury residual and the levels of the severity of that disability.  Hence, the Veteran's left foot shrapnel fragment wound residuals are not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, referral for extraschedular consideration is not allowed.  See 38 C.F.R. § 3.321(b)(1).  The Board also notes that evidence in the claims file notes the Veteran is employed full time as a truck driver.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an increased rating for residuals of shrapnel fragment wound of the left foot is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


